Citation Nr: 1812346	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hand tremors, to include as secondary to medications for his service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to October 1993.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2013 rating decision, by the Columbia, South Carolina, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for hand tremors, claimed as secondary to the service-connected disabilities, and entitlement to a total disability rating based on individual unemployability (TDIU).  He perfected a timely appeal to that decision.  In December 2013, the Veteran and testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

A hearing was held on June 21, 2016, by means of video conference with the Veteran sitting at the RO and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  At the hearing, the record was held open 60 days in order to allow the Veteran time to submit additional evidence relevant to his claim.  


FINDINGS OF FACT

1.  The Veteran's hand tremors disability is caused by the medications used to treat his service-connected disabilities.  

2.  The Veteran has service -connected disabilities of cyclothymic disorder with generalized anxiety disorder, associated with anterior cruciate ligament insufficiency of the right knee with possible meniscal tear, rated as 50 percent disabling; instability, right knee, associated with anterior cruciate ligament insufficiency of the right knee with possible meniscal tear, rated as 30 percent disabling; disk degeneration and herniation of the thoracolumbar spine, associated with anterior cruciate ligament insufficiency of the right knee with possible meniscal tear, rated as 20 percent disabling; left lower extremity radiculopathy, rated as 20 percent disabling; and anterior cruciate ligament insufficiency of the right knee with possible meniscal tear, rated as 10 percent disabling.  His combined schedular rating is 80 percent.  

3.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have rendered him unable to secure and follow a substantially gainful occupation for the entire appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hand tremors, as caused by his service-connected disabilities, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background & Analysis-S/C hand tremors.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310 (a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

The Veteran maintains that he has hand tremors that are related to military service.  The Board notes that the Veteran has raised several different theories of entitlement; however, the analysis below will focus on the Veteran's assertion that his hand tremors are associated with the medications that he has been taking for his service-connected disabilities.  

For the reasons discussed below, the Board finds that service connection for hand tremors, as secondary to the service-connected disabilities is warranted.  See 38 C.F.R. § 3.310 (a).  

By a rating action in February 1994, the RO granted service connection for a right knee condition.  In a March 2012 rating decision, the RO granted service connection for mood disorder, secondary to the right knee condition.  Subsequently, in August 2012, a decision review officer (DRO) decision granted service connection for disk degeneration and herniation of the thoracolumbar spine and left lower extremity radiculopathy.  In April 2017, the RO recharacterized the Veteran's psychiatric disorder as cyclothymic disorder with generalized anxiety disorder.  

In addition, the record contains multiple treatment records showing that the Veteran has a current disability manifested by hand tremors.  For example, on the occasion of a DBQ examination for mental disorders in March 2012, the Veteran indicated that he sometimes had hand tremors; the diagnostic impression, per the Veteran's report, was hand tremors.  Following a DBQ examination for evaluation of central nervous system diseases in April 2012, the examiner reported a diagnosis of essential tremor.  Thus, the requirement of a current disability has been fulfilled.  Therefore, the remaining and important question to be answered is whether the Veteran's currently diagnosed hand tremors were caused or aggravated by the medications prescribed for his service-connected disabilities.  

In this regard, the Board notes that, following the DBQ examination in April 2012, the examiner stated that the Veteran suffers from an essential tremor, and noted that he was born with this type of tremor.  However, the examiner also noted that the Quetiapine which the Veteran was taking for his bipolar disorder could make a contribution to this tremor.  In an addendum to the above examination, dated in September 2012, the examiner opined that it is less likely than not that the Quetiapine the Veteran is taking is aggravating his essential familial tremor.  The examiner explained that only 8% of the patients taking this drug presents with tremors.  Consequently, he stated that the tremor is less likely than not related to Quetiapine.  

At the DRO hearing in December 2013, the Veteran's wife related that the first time they noticed the problems with the tremors was around 1999/2000 during thanksgiving when the Veteran couldn't pass anything around the table and kept spilling things.  The Veteran maintained that his hand tremors are related to the medications he take for his back and knee conditions.  The Veteran also reported that it has been reported that the medications he is taking for his psychiatric disorder is known to have a serious side effect of hand tremors.  

Submitted in support of the Veteran's claim was a statement from a psychiatrist at the VA outpatient clinic, dated in July 2016, indicating that he has been seeing the Veteran at the clinic and that the Veteran suffers from depression, anxiety, severe panic attacks, insomnia, mood swings associated with paranoia, irritability, and aggressive feelings.  The psychiatrist noted that the Veteran also has a chronic back pain managed by his primary care doctor which is truly contributing to the severity of his psychiatric symptoms.  The physician further noted that the Veteran is on multiple medications which have a potential of hand tremors and sedation.  

Also submitted by the Veteran was a statement from his psychologist, Dr. B. Y., dated in July 2016, indicating that the Veteran was being seen for a psychotherapy session with a working diagnosis of bipolar disorder, anxiety, PTSD, ADHD and chronic pain.  Dr. B. Y. related that the Veteran is on 17 medications, the majority of which have to do with his mood disorder, anxiety, sleep difficulties and pain.  Dr. B. Y. indicated that the Veteran complained of tremor and this appeared to be, in his opinion, related to the numerous medications and his pain condition.  The psychologist further noted that anxiety may have something to do with it as well; however, he stated that it would be difficult to tease this entire out without clearing him out from the medications.  

The Board finds that all the opinions of record addressing whether the Veteran has hand tremors caused or aggravated by medications he is taking for his service-connected disabilities are probative, as they provide clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The medical evidence thus contains competent and probative medical opinions in favor of and against the Veteran's claim.  The Board finds that the probative evidence is at least in equipoise as to whether the Veteran's current hand tremors are related to the medications used to treat his service-connected disorders.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for causation of his hand tremors by medications used to treat his service-connected disabilities.  38 U.S.C. § 5107 (b) (2012).  

II.  Factual background & Analysis-TDIU.

The Veteran's application for individual unemployability (VA Form 21-8940), was received in August 2011.  At the DRO hearing in December 2013, the Veteran indicated that the last time he worked was in 2008 when he worked for three months in a kitchen at a nursing home.  The Veteran indicated that he was asked to leave because he could not get along with people in the kitchen; there was constant tension and fighting.  The Veteran indicated that he had extreme irritability; he would get anxious and aggressive around people.  He stated that it is the mood disorder that causes the majority of his problems with employment.  

When a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  

In this case, the Veteran is service connected for cyclothymic disorder with generalized anxiety disorder, associated with anterior cruciate ligament insufficiency of the right knee with possible meniscal tear, rated as 50 percent disabling; instability, right knee, associated with anterior cruciate ligament insufficiency of the right knee with possible meniscal tear, rated as 30 percent disabling; disk degeneration and herniation of the thoracolumbar spine, associated with anterior cruciate ligament insufficiency of the right knee with possible meniscal tear, rated as 20 percent disabling; left lower extremity radiculopathy, rated as 20 percent disabling; and anterior cruciate ligament insufficiency of the right knee with possible meniscal tear, rated as 10 percent disabling.  His combined schedular rating is 80 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16 (a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

Considering all evidence of record, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his service connected disabilities.  As noted above, in a medical statement dated in July 2016, a VA psychiatrist stated that he has been seeing the Veteran at the clinic and that the Veteran suffers from depression, anxiety, severe panic attacks, insomnia, mood swings associated with paranoia, irritability, and aggressive feelings.  The psychiatrist noted that the Veteran also has a chronic back pain managed by his primary care doctor which is truly contributing to the severity of his psychiatric symptoms.  The physician added that Veteran's symptoms have affected him negatively in many settings, including home, social life, community and occupational.  He is unable to hold a job and had difficulty functioning around people due to the severity of his symptoms.  He opined that the Veteran was unemployable at this time.  In a medical statement from a psychologist, also dated in July 2016, Dr. B. Y. stated that it is unlikely that he would be able to tolerate the restrictions, both physical and psychological, related to a gainful employment setting.  Dr. B. Y. noted that Veteran's interpersonal tolerance would be taxed if he had to deal with the public in a wide variety of context with interpersonal feedback; potential for increased irritability would be quite high and not conducive to most work situations involving fellow employees and customers.  The examiner stated that he believed that the pain condition alone would prevent the Veteran from any job requiring a sedentary, sitting position of more than an hour at a time.  

While the August 2011 examiner stated that it is less likely than not that the right knee condition with the residual arthritis and muscle group 11 atrophy in of itself would render him unable to seek or hold gainful employment, the examiner also noted that the Veteran gave credible reports of non-service connected conditions of stress disorder and lumbar spine condition.  It is noteworthy that those conditions are currently service connected; as such, that opinion is inadequate.  Similarly, while the April 2012 DBQ examiner stated that the Veteran's tremor alone does not make the patient unemployable, he was only considering the hand tremors and not the Veteran's other service-connected disabilities and the combined effect of those disabilities on Veteran's ability to work.  Following DBQ examinations in March 2017, the examiners stated that the Veteran's right knee disorder and thoracolumbar spine conditions, separately, did not impact his ability to work.  Again, the opinion was based solely on the condition being examined and not all of the Veteran's service-connected disabilities.  

Considering the Veteran's background and education, to include his lack of recent work history and his limited education; his skills; and the physical and psychiatric occupational limitations he experiences due to the service-connected disabilities, the Board finds that the Veteran's service-connected disabilities affect him in such a way that he is precluded from securing or following a substantially gainful occupation.  In light of the foregoing, the Board finds the evidence to be in relative equipoise in showing that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining gainful employment consistent with his education and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  Therefore, resolving any doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C. § 5107; see also Gilbert, 1 Vet. App. 49, 53.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hand tremors, as caused by medications used to treat the service-connected disabilities is granted, subject to the laws and regulations governing payment of monetary benefits.  

Entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


